DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 11-24-20.
Claims 1 and 3-6 are amended.
Claim 7 is added.

Allowable Subject Matter	
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-7 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a flexible printed wiring board comprising a bonding portion provided on the side surface of the actuator block, the flexible printed wiring board comprising an insulating layer, a plurality of connection pads provided on one side of the insulating layer at the bonding portion and constituting a group, a pad provided on another surface side of the insulating layer at the bonding portion and having heat conductivity, and a second insulating layer covering the pad and the another surface side of the insulating layer, wherein the pad overlaps one or more connection pads positioned at an outer edge of the group of connection pads via the insulating layer and comprises a portion extending on the outside of the 
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848